Per Curiam :
The appellants complain of the rejection of the record in the suit of William Bishop v. Alexander Goodhart, No. 351 September Term 1888, of the court below. The object of this offer was to show by that record that the matter involved in the present controversy was res judicata. The rejection of the record does not appear to have been excepted to, and the record itself is not printed in the paper-books. At most, fragmentary portions of it are given; and, if we assume that those portions are all that are essential to a proper understanding of the point, we are nevertheless of opinion that they do not show a prior adjudication. While many of the items in the former suit are undoubtedly the same as those involved in this, the court below held that they had not been adjudicated in said former suit. An examination of the charge of the court in that case leads us to the same conclusion. Whether the former suit was for the same cause of action, is a question of law for the court whenever it is determinable by the pleadings: Finley v. Hanbest, 30 Pa. 190; Bitzer v. Killinger, 46 Pa. 44.
Judgment affirmed.